Citation Nr: 0703971	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-09 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits, pursuant to the provisions of 38 U.S.C.A. § 
1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to August 
1971.  He died in February 1999.  The appellant is his widow.

By rating action in March 1999, the RO denied the appellant's 
claim for the cause of the veteran's death, as well as denied 
DIC benefits, pursuant to the provisions of 38 U.S.C.A. § 
1318, as not well grounded; and denied dependents' 
educational assistance benefits under 38 U.S.C.A. Chapter 35.  
The appellant filed a notice of disagreement (NOD) in May 
1999, and the RO issued a statement of the case (SOC) in 
December 1999.  The December 1999 SOC establishes eligibility 
for Dependents' Educational Assistance (DEA) benefits under 
38 U.S.C.A. Chapter 35.  The appellant filed a substantive 
appeal, without signature, in January 2000.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (addressed in 
more detail below), which eliminated the well grounded 
requirement, and provided for the re-adjudication of claims 
denied as not well grounded between July 1999 and November 
2000.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision that re-adjudicated 
and denied service connection for the cause of the veteran's 
death, DIC benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318 and dependents' educational assistance benefits under 
38 U.S.C.A. Chapter 35.  The appellant filed a NOD in 
November 2002, and the RO issued a SOC in February 2004.  The 
appellant filed a substantive appeal in March 2004.

In December 2004, the appellant testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.

In August 2005, the Board remanded these matters to the RO 
(via the Appeals Management Center (AMC), in Washington, DC) 
for further action, to include initial consideration of 
whether a timely and complete substantive appeal was filed on 
the claim for DIC benefits pursuant to 38 U.S.C.A. § 1318.  
After accomplishing the requested action, the RO/AMC 
continued the denial of the claims on appeal (as reflected in 
a July 2006 supplemental SOC (SSOC)) and returned these 
matters to the Board for further appellate consideration.  By 
rating action in May 2006, the RO determined that basic 
eligibility for DEA benefits under 38 U.S.C.A. Chapter 35 was 
established from October 31, 1997.  

As reflected in the July 2006 SSOC, the RO/AMC determined 
that the appellant had filed timely substantive appeal on the 
claim for DIC benefits pursuant to 38 U.S.C.A. § 1318.  The 
Board has reviewed the procedural history of this case and 
concurs with the RO/AMC's determination as to the timeliness 
question.  Hence, the Board has recharacterized this matter, 
as on the title page, to reflect its consideration of the 
claim on the merits.  

The Board's decision on the claim for DIC benefits, pursuant 
to 38 U.S.C.A. § 1318, is set forth below.  The claim for 
service connection for the cause of the veteran's death is 
addressed in the remand following the order; that matter is 
being remanded to the RO via the AMC for further action.  VA 
will notify the appellant when further action, on her part, 
is required.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for DIC benefits, pursuant to 38 
U.S.C.A. § 1318, has been accomplished.

2.  The veteran died on February [redacted], 1999. 

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
rated as 70 percent disabling since October 31, 1997.  The 
veteran also had been awarded a total disability rating based 
on individual unemployability (TDIU), effective October 31, 
1997.

4.  The record reflects nothing to change the fact that the 
veteran, who died more than 27 years after his discharge from 
service, did not have a service-connected disability rated as 
totally disabling for at least 10 years prior to his death.


CONCLUSION OF LAW

The claim for DIC benefits, pursuant to the provisions of 38 
U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As indicated in the introduction above, the VCAA was signed 
into law in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA 
and its implementing regulations include, upon the submission 
of a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this appeal, the RO and AMC notified the appellant of 
reasons for the denial of the claim for DIC benefits, under 
the provisions of 38 U.S.C.A. § 1318, and afforded her 
opportunity to furnish information and/or evidence in support 
of the claim; there is no indication that any evidence that 
bears on the claim currently under consideration is 
outstanding.  The Board finds that no further duties to 
notify and assist are owed the appellant in connection with 
this claim.  As indicated below, the claim lacks legal merit; 
hence, the duties to notify and assist imposed by the VCAA 
are not applicable to this claim.  See Nelson v. Principi, 18 
Vet. App. 407, 410 (2004). ("Because [the veteran] has no 
entitlement to [the claimed benefit], there is no need to 
address whether section 5103(a) notice was required and 
provided in this case.")  See also Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  Hence, that claim is ready for the 
Board's review on the merits.



II.  Analysis

During the veteran's lifetime, service connection was 
established for post-traumatic stress disorder (PTSD), rated 
as 70 percent disabling, from October 31, 1997.  The RO also 
assigned an effective date of October 31, 1997, for the award 
of total disability rating based on individual 
unemployability (TDIU) benefits, and for eligibility to 
dependents' educational assistance benefits under 38 U.S.C.A. 
Chapter 35.

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran. 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  If the veteran's death is not determined to 
be service-connected, a surviving spouse may still be 
entitled to benefits.  Pursuant to 38 U.S.C.A. § 1318(a), 
benefits are payable to the surviving spouse of a deceased 
veteran in the same manner as if the death were service- 
connected.  A "deceased veteran" for the purposes of this 
provision is a veteran who died not as a result of his own 
willful misconduct, and who either was in receipt of, or 
entitled to receive, compensation at the time of death for 
service-connected disability rated as totally disabling, if 
the service-connected disability was rated as totally 
disabling for 10 or more years immediately preceding death, 
or if continuously rated as totally disabling for at least 5 
years after the veteran's separation from active service. 38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The total rating may 
be schedular or based on unemployability. 38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
cases during the veteran's lifetime.  38 C.F.R. § 20.1106.

During the pendency of the appellant's DIC claim under the 
provisions of 38 U.S.C.A. § 1318, such a claim was the 
subject of a Chairman's Memorandum imposing a stay on 
adjudication because questions regarding the interpretation 
of the law and implementing regulations of DIC claims were 
being raised and considered.

In this regard, interpreting 38 U.S.C.A. § 1318(b) and 38 
C.F.R. § 3.22(a)(2), the United States Court of Appeals for 
Veterans Claims (Court) found that a surviving spouse can 
attempt to demonstrate that the veteran would hypothetically 
have been entitled to a different decision in a service-
connected related issue, based on evidence in the claims 
folder or in VA custody prior to the veteran's death and 
under the law then applicable, or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for veteran's entitlement to a total 
disability rating for the period 10 years prior to his death.  
See Cole v. West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-cited Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
specified in 38 U.S.C.A. § 1318, or would have established 
such a right but for clear and unmistakable error (CUE) in 
the adjudication of a claim or claims.  See 65 Fed. Reg. 
3,388 (Jan, 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.

In Hix v. Gober, 225 F.3d (Fed. Cir. 2000), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that, for the purpose of determining whether a survivor 
is entitled to "enhanced" DIC benefits under 38 U.S.C.A. 
§ 1311(a)(2) (veteran required to have been rated as totally 
disabled for a continuous period of 8 years prior to his 
death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (NOVA I), the 
Federal Circuit addressed a challenge to the validity of the 
amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  NOVA I, 260 F.3d at 1376-77.  
Upon consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical claim" was allowed.  Id. at 1377. It noted 
that 38 U.S.C.A. § 1311(a)(2), which also has "entitled to 
receive" language, as interpreted by Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id. at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 38 
U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318. Id.  The Federal 
Circuit remanded the case for VA to undertake expedited 
rulemaking to explain the rationale for interpreting the 
statutes differently or to resolve the conflict between 38 
C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question of whether a deceased 
veteran had been totally disabled for 8 years prior to death 
so that the surviving spouse could qualify for the enhanced 
DIC benefit.  See 67 Fed. Reg. 16,309 - 16,317 (April 5, 
2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d. 1373, 1377 (Fed. 
Cir. 2003) (NOVA II), after reviewing its holding in NOVA I, 
the Federal Circuit observed that VA had determined that the 
"entitled to receive" language under 38 U.S.C.A. § 1311(a) 
and 38 U.S.C.A. § 1318 should be interpreted the same way, 
and that 38 C.F.R. § 3.22 provided the correct 
interpretation.  It held that VA could properly do so, and 
that VA had adequately explained its rationale.  Id. at 1378.  
The Federal Circuit also held that VA had provided a 
permissible basis and sufficient explanation for its 
interpretation of the statutes to bar the filing of new 
claims posthumously by the veteran's survivor, i.e. claims 
where no claim had been filed during the veteran's lifetime 
or the claim had been denied and was not subject to reopening 
- "hypothetical entitlement" claims.  Id. at 1379-1380.

Based on a thorough review of the evidence, the Board finds 
that the appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318.  

At the time of the veteran's death in February 1999, his PTSD 
was rated as 70 percent disabling, effective October 31, 
1997.  The veteran also had a TDIU, also effective October 
31, 1997.

Clearly, the veteran was rated as totally disabled due to 
service-connected disability at the time of his death.  
However, the October 31, 1997 effective date for the TDIU 
does not meet the 10-year rating requirement preceding the 
veteran's death in February 1999.  During the veteran's 
lifetime, he did not challenge the assigned effective date 
for the TDIU, which was awarded in May 1998.

Moreover, in this case the appellant has not claimed 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
based on the submission of new and material evidence to 
reopen a previously final VA decision, or argued that, but 
for the receipt of VA or military retirement pay, the veteran 
would have been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by schedular or unemployability rating from 
the date of the veteran's discharge from service.  The Board 
also notes that neither the appellant nor her service 
representative has raised a claim of CUE in a final rating 
decision, pursuant to 38 C.F.R. § 3.105(a).  See Fugo v. 
Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 
242 (1994) (emphasizing the pleading requirements for 
raising, and burden of proof for establishing, a CUE claim).

Thus, there is nothing to change the fact that the veteran, 
who died 27 years after his discharge from service (rendering 
inapplicable the 5-year provision) had no service-connected 
disability rated as totally disabling for at least 10 years 
prior to his death.  As the law is dispositive of the 
appellant's claim for DIC under the provisions of 38 U.S.C.A. 
§ 1318, the claim must be denied for lack of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In making this determination, the Board notes that the RO 
received the appellant's claim for DIC benefits in March 
1999.  Much of the evolution of analysis for 38 U.S.C.A. § 
1318 claims occurred after receipt of her claim.  Generally, 
where there is no indication that revised criteria are 
intended to have a retroactive effect, VA has a duty to 
adjudicate a claim only under the former criteria for any 
period prior to the effective date of the new criteria, and 
to consider the revised criteria for the period beginning 
with the effective date for the new provisions.  See Wanner 
v. Principi, 17 Vet. App. 4, 9 ( 2003); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) 
and 7-2003 (2003).

However, in this case, the Board finds that the general rule 
is not for application.  As discussed above, the Federal 
Circuit found that VA's action in amending the regulations in 
question was interpretive rather than substantive in nature.  
That is, the amendments clarified VA's earlier interpretation 
of the statute, which was to bar "hypothetical entitlement" 
claims.  NOVA I, 260 F.3d at 1376-77.  In addition, the 
Federal Circuit found that VA was not bound by prior Court 
decisions, such as Green and Cole, that construed 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22 in a way that was antithetical to 
the agency's interpretation and was free to challenge them, 
to include through the route of rulemaking.  Id. at 1374.  
Thus, to the extent there has been any change to the law or 
regulations relevant to the claim, the changes are not of the 
material type that altered the appellant's rights, but rather 
clarified those rights.  Therefore, Wanner and its progeny 
are not applicable.

As such, and based on the foregoing analysis, the claim must 
be denied.


ORDER

The claim for DIC benefits, under the provisions of 38 
U.S.C.A. § 1318, is denied.


REMAND

Unfortunately, the claims file reflects that another remand 
of the claim for service connection for the cause of the 
veteran's death is warranted, even though such will, 
regrettably, further delay an appellate decision on this 
claim.

The appellant contends that service connection for the cause 
of the veteran's death is warranted because the veteran had 
severe symptoms of PTSD, including flashbacks, and that his 
anxiety would often trigger asthmatic attacks.  In addition, 
during the hearing in December 2004, she testified that the 
veteran had told her that he had a collapsed lung and 
breathing problems during service and had asthma after 
discharge from service.

A July 1999 medical statement by a VA staff psychiatrist 
indicates that the veteran died of complications related to 
an asthma attack, and that stress was one of several 
precipitant factors of the veteran's asthma attacks.  The 
Board notes that the death certificate of record simply 
states that the veteran's death on February [redacted], 1999, was due 
to entirely natural causes.

The June 1999 statement of the VA staff psychiatrist is 
evidence that indicates that the cause of the veteran's death 
is possibly associated with the veteran's service.  In light 
of this evidence, the Board finds that a medical opinion, 
based on full review of the record and supported by stated 
rationale, is needed to fairly resolve the claim remaining on 
appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Prior to obtaining the requested medical opinion, the RO 
should ensure that all outstanding pertinent medical records 
are associated with the claims file.

At the time of the veteran's death, service connection was in 
effect for PTSD.  The service medical records were not 
obtained by the RO prior to granting service connection for 
PTSD and no attempt has been made to obtain those records.  
In light of the appellant's assertions, the RO should attempt 
to obtain the veteran's service medical records and associate 
them with the claims file.  

Additionally, the Board notes that the cause of death claim 
was previously remanded for the RO to seek the appellant's 
authorization for release of the veteran's terminal medical 
records from the Montefiore Medical Center in New York, New 
York, from February 5, 1999, through February [redacted], 1999,which 
are not in the claims file.  The RO sent the appellant a 
letter in September 2005 asking for such authorization, but 
the appellant did not respond.  

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to present 
information and evidence pertinent to the claim remaining on 
appeal, to include the terminal hospital records from the 
Montefiore Medical Center, notifying her that she has a full 
one-year period for response.  See 38 U.S.C.A.A § 5103(b)(1) 
(West 2002); but see also  38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2005) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period).  The RO should also request 
that the appellant submit all evidence in her possession, and 
ensure that its letter meets the requirements of the Court's 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as regards notice pertinent to the five elements 
of a claim for service connection, as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and her representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should again 
specifically request that the appellant 
provide authorization to enable VA to 
obtain the veteran's terminal medical 
records from the Montefiore Medical 
Center in New York, New York, from 
February 5, 1999, through February [redacted], 
1999.  

The RO should also invite the appellant 
to submit all pertinent evidence in her 
possession, and ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above (as 
appropriate).  The RO's letter should 
clearly explain to the appellant that she 
has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

3.  After all available records and/or 
responses have been associated with the 
claims file, or the time period for the 
appellant's response has expired, the RO 
should forward the veteran's entire 
claims file (to include a complete copy 
of this REMAND) to an appropriate VA 
physician for a comprehensive review of 
the record and an opinion as to the 
relationship, if any, between the 
veteran's death and disability of service 
origin.  

Specifically, the physician should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that (1) the 
cause of the veteran's death is 
etiologically related to his period of 
active service, or (2) the veteran's 
service-connected PTSD caused or 
contributed substantially to cause the 
veteran's death.  In rendering this 
opinion, the physician must consider and 
address the June 1999 VA staff 
physician's statement, as well as the 
death certificate submitted in support of 
the claim.  

The physician should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.  If the requested opinion cannot 
be provided without resorting to mere 
speculation, the examiner should clearly 
so state.  

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for the cause of the veteran's 
death in light of all pertinent evidence 
and legal authority.  

6.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


